Citation Nr: 0519130	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  98-16 168A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1. Entitlement to a rating in excess of 40 percent for lumbar 
strain with disc disease and lumbosacral spondylolisthesis 
for the period prior to October 15, 1998.

2.  Entitlement to a rating in excess of 60 percent for 
lumbar strain with disc disease and lumbosacral 
spondylolisthesis.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to April 
1969 and January 1970 to May 1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in December 1997.  At that 
time a 10 percent rating for the veteran's low back disorder 
was increased to 20 percent, effective from January 27, 1997, 
the date of the claim. This rating was subsequently increased 
to 40 percent, also effective from January 27, 1997, in an 
August 1998 rating determination.  In May 2001, the 40 
percent rating was increased to 60 percent, effective from 
October 15, 1998.  Therefore, as the case has been on appeal 
since the January 1997 rating decision and the RO assigned 
the 60 percent evaluation effective from October 15, 1998, 
rather than the date of the January 27, 1997 claim, the 
issues are properly stated on the title page.

This matter was remanded by the Board in August 2004 for 
further development, including scheduling a VA examination.  
VA examinations were performed in September 2004 and all 
development has been completed.  The claims are ready for 
adjudication.


FINDINGS OF FACT

1.  Prior to October 15, 1998, the veteran's lumbar strain 
with disc disease and lumbosacral spondylolisthesis (lumbar 
disability) demonstrated severe lumbosacral strain with 
marked limitation of forward bending in a standing position, 
loss of lateral motion with x-ray evidence of osteoarthritic 
changes, but no objective medical evidence of persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and other neurological findings with 
little intermittent relief.

2.  Evidence of unfavorable ankylosis of the entire 
thoracolumbar spine is not of record.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
prior to October 15, 1998 have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West  2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (prior to September 23, 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2004).

2.  The criteria for an evaluation in excess of 60 percent 
for lumbar disability have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West  2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (prior to September 23, 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the initial unfavorable agency decision 
was made prior to receiving proper VCAA notification.  
However, upon review, the Board finds that the lack of such a 
pre-agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005)

The RO notified the veteran of the evidence and information 
necessary to substantiate his claims in a letter dated August 
2004.  The VA fully notified the veteran of what is required 
to substantiate such claims in the letter, and in the January 
2005 supplemental statement of the case (SSOC).  Together, 
the VCAA letter and SSOC provided the veteran with a summary 
of the evidence, the applicable laws and regulations and a 
discussion of the facts of the case.  VA specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment or to 
provide a properly executed release so that VA could request 
the records for him, and that he should submit any evidence 
in his possession.  No other evidence has been identified by 
the veteran.  It is therefore the Board's conclusion that the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  The duty to notify the appellant was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103.  Supra, Mayfield.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes the service 
medical records, numerous VA treatment records, Social 
Security Administration records, VA examination reports dated 
in May 1998, November 2000, and September 2004, private 
medical records, and written statements and testimony from 
the veteran.  As VA examinations and other medical evidence 
are of record, the Board finds no further VA examination 
necessary in this case.  It does not appear that there are 
any other additional records that are necessary to obtain 
before proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

II.  Increased Evaluations 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
2002).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2004).

In the May 2001 rating decision, the veteran's lumbar 
disability was increased to 60 percent disabling, effective 
October 15, 1998, and was rated under Diagnostic Code 5293 
for intervertebral disc syndrome.  Effective September 23, 
2002, VA revised the criteria for diagnosing and evaluating 
intervertebral disc syndrome.  67 Fed. Reg. 54,345 (Aug. 22, 
2002).  Effective September 26, 2003, VA revised the criteria 
for evaluating general diseases and injuries of the spine.  
68 Fed. Reg. 51,454 (Aug. 27, 2003).  At that time, VA also 
reiterated the changes to Diagnostic Code 5293 (now 
reclassified as Diagnostic Code 5243) for intervertebral disc 
syndrome.

The Board will evaluate the veteran's claim under both the 
old criteria in the VA Schedule for Rating Disabilities and 
the current regulations in order to ascertain which version 
would accord him the highest rating.  According to VAOPGCPREC 
7-2003 (Nov. 19, 2003), in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the Federal Circuit overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts 
with the precedents of the United States Supreme Court 
(Supreme Court) and the Federal Circuit.  Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.  It was further held that pursuant to 38 U.S.C.A. 
§ 7104, the Board's decisions must be based on consideration 
of all evidence and material of record, rather than merely 
evidence which pre- dates or post-dates a pertinent change to 
VA's rating schedule.

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.  

Under the previous Diagnostic Code 5293, effective prior to 
September 23, 2002, postoperative, cured intervertebral disc 
syndrome warrants a zero disability rating, mild 
intervertebral disc syndrome warrants a 10 percent disability 
rating, moderate with recurring attacks warrants a 20 percent 
disability rating, severe with recurring attacks and 
intermittent relief warrants a 40 percent disability rating, 
and pronounced, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief warrants a 60 percent disability 
evaluation. See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).

Under new Diagnostic Code 5293, effective September 23, 2002 
to September 25, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be rated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under Section 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months warrant a 10 percent disability evaluation.  
Incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months 
warrant a 20 percent disability evaluation.  Incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months warrant a 40 
percent disability evaluation.  Incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months warrant a 60 percent evaluation. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so. 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003).

A new rating formula for the spine became effective September 
26, 2003. Under the new rating formula, intervertebral disc 
syndrome should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  Under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, a 10 percent 
disability evaluation is warranted for incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months; a 20 percent 
disability evaluation is warranted for incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months; a 40 percent 
disability evaluation is warranted for incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months; and a 60 
percent disability evaluation is warranted for incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months. 68 Fed. Reg. 51,456 (2003) (now codified 
at 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004)).  The 
Board notes that 60 percent is the maximum evaluation under 
Diagnostic Code 5243 (2004) and 5293 (2002 & 2003).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of height warrants a 10 percent disability rating.  
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent disability rating.  Forward flexion of 
the cervical spine 15 degrees or less; or favorable ankylosis 
of the entire cervical spine warrants a 30 percent disability 
rating.  Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent disability rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent disability rating.  Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating. 68 
Fed. Reg. 51,456 (2003) (now codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2004)).

Other applicable diagnostic codes under the pre- September 
26, 2003 criteria include as follows:

Diagnostic Code 5295 provides that a 10 percent evaluation is 
warranted for lumbosacral strain with characteristic pain on 
motion.  A 20 percent evaluation is warranted for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in the standing position.  
A 40 percent rating may be assigned when there is severe 
lumbosacral strain with a listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes or narrowing with 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion. 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003) (effective prior to September 26, 
2003).

Diagnostic Code 5292 provides a 10 percent rating for a 
slight lumbar spine limitation of motion and a 20 percent 
rating for a moderate lumbar spine limitation of motion. A 40 
percent rating may be assigned for a severe lumbar spine 
limitation of motion. 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2003) (effective prior to September 26, 2003).

The Board notes that a 40 percent evaluation is warranted for 
favorable ankylosis and a 50 percent evaluation is warranted 
for unfavorable ankylosis of the lumbar spine under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5289 (2003) 
(effective prior to September 26, 2003).  In addition, 60 and 
100 percent evaluations are warranted for residuals of a 
fractured vertebra with or without cord involvement.  38 
C.F.R. § 4.71a, Diagnostic Code 5285 (2003) (effective prior 
to September 26, 2003).  Moreover, 60 and 100 percent 
evaluations are warranted for complete bony fixation of the 
spine in a favorable angle or an unfavorable angle with 
marked deformity with or without involvement of other joints. 
38 C.F.R. § 4.71a, Diagnostic Code 5286 (2003) (effective 
prior to September 26, 2003).

Disability evaluations are based on functional impairment. 
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2003).  Functional 
impairment may be due to less or more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  See id.; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995). The provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of function due to 
pain on use, including during flare-ups.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Prior to October 15, 1998

In a May 2001 rating decision, the RO increased the veteran's 
disability rating from 40 percent to 60 percent disabling, 
effective October 15, 1998.  The RO explained that it was 
assigning the effective date based on a claim received 
October 15, 1998.  The Board notes that this is factually 
incorrect.  The date of claim is January 27, 1997.  The 
veteran's substantive appeal was received on October 15, 
1998, not the date of claim.  As the effective date of the 
increased evaluation is after the date of claim (January 27, 
1997), the Board will determine whether the veteran is 
entitled to a rating in excess of 40 percent prior to October 
15, 1998.  

Upon review, VA medical records in 1997 included a magnetic 
resonance imaging (MRI) of the lumbar spine in April 1997, 
which revealed diffuse bulging at L4-L5 of the annulus 
fibrosus without significant spinal stenosis, neural 
foraminal narrowing, or lateral recess compromise.  At L5-S1, 
there also was diffuse bulging of the annulus fibrosus and 
mild bilateral posterior facet degeneration without 
significant spinal stenosis, neural foraminal narrowing, or 
lateral recess compromise.  The diagnosis was mild 
degenerative disc disease at L4-L5 and L5-S1 with no 
significant bony or soft tissue narrowing of the spinal 
canal, neural foramina, or lateral recesses.  

Orthopedic examination dated in June 1997 noted that the 
veteran reported complaints of back pain, especially having 
difficulty straightening up whenever he bent over.  
Examination revealed that the veteran could ambulate without 
a limp.  He could heel walk and toe walk with normal strength 
bilaterally.  He could do a one-half squat or deep knee bend 
and placed his right hand to the chair in order to recover.  
He stated that his limiting factors were his knees.  Range of 
motion was flexion to 70 degrees, lateral bending to 25 
degrees to the left and 35 degrees to the right, and 
extension to 40 degrees.  Neurological examination revealed 
deep tendon reflexes were 2+ and symmetrical at the knee and 
ankle.  Straight leg raising was possible to 90 degrees 
bilaterally in the sitting position.  Sensation to pinwheel 
was reported normal on lateral calf, dorsum of foot, back of 
calf, and lateral heel bilaterally.  The examiner found no 
weakness of extensor halluccis or anteriolateal group on 
either side to manual testing.  Review of March 1997 x-rays 
demonstrated L5-S1 anterior displacement of 9 mm. or 
approximately 25 percent of L5 relative to S1.  There was 
bilateral pars interarticularis defects at this level and the 
L5-S1 disc space was narrow.  The L4-L5 disc space was also 
narrow.  The diagnosis was spondylolisthesis lumbosacral 
junction and lumbar disc degeneration, L4-L5 without evidence 
of neurologic defect. 

The veteran testified in May 1998 that the June 1997 
examination report did not report the veteran's complaints of 
intense, shooting pains straight down his back, down through 
his legs and spasms.  He indicated that he takes pain 
medication. 

VA examination report dated in May 1998 noted that the 
veteran complained of lower back pain with occasional 
radiation to the lower extremities.  Examination revealed 
range of motion of 40 degrees forward flexion, 0 degrees 
posterior extension, rotation to 30 degrees to the right and 
25 degrees to the left, with pain elicited on all range of 
motion attempts.  Neurological examination showed that deep 
tendon reflexes were intact 2+ and equal, both upper and 
lower.  Straight leg raising was negative to 90 degrees 
bilaterally, and his gait and posture were fairly normal.  
However, the veteran did sit quite erect, and was wearing 
lumbar support at time of examination.  The diagnosis was 
spondylolisthesis L5 and S1 and osteoarthritis, lumbar spine 
with limited and painful range of motion.  

June 1998 x-ray report noted Grade I spondylolisthesis of L5 
on the sacrum, limitation of flexion and extension, probably 
disk pathology at the L1-L2 and L4-L5 levels, multiple bullet 
fragments in the soft tissues anterior to the lower lumbar 
spine, and arteriosclerotic calcification of the abdominal 
sorta.  

Social Security Administration (SSA) records note that the 
veteran was awarded disability benefits in a December 1998 
decision.  Pertinent medical records received from SSA 
include physical therapy records dated in 1997 through 1998, 
demonstrating limitation of motion of the lumbar spine.  A 
June 1997 physical therapy report showed decreased left L4-5 
sensation to pinwheel, but all others within normal limits.  
However, sensation testing was intact in subsequent physical 
therapy session in January and February 1998. 

Based upon the medical evidence summarized above, there is no 
clinical findings demonstrating objective findings of 
pronounced intervertebral disc syndrome with symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the lumbar 
spine to warrant a 60 percent evaluation prior to October 15, 
1998.  Despite the veteran's testimony of  subjective 
complaints of persistent back pain radiating down his lower 
extremity with muscle spasms, prior to October 15, 1998, 
objective findings from the VA examination reports, VA 
medical records, MRI, and x-rays failed to show any 
neurological findings, including sciatic neuropathy, to 
warrant a 60 percent rating.  The Board acknowledges the 
veteran's long-term complaints of pain, and in reviewing the 
clinical findings the Board has considered the provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59; DeLuca, supra.  However, 
the objective medical evidence fails to demonstrate 
neurological findings to warrant a 60 percent evaluation 
under the "old" criteria for Diagnostic Code 5293 prior to 
October 15, 1998.  There were no objective medical findings 
of neuropathy until the November 2000 VA examination report, 
which found muscle spasm on examination.  However, this 
occurred two years after October 15, 1998.  

In short, there is no basis to warrant a 60 percent 
evaluation from the date of claim (January 27, 1997) or at 
any time prior to October 15, 1998. 

In Excess of 60 Percent, Effective October 15, 1998

As for whether the veteran's current lumbar spine disability 
warrants a rating in excess of 60 percent from October 15, 
1998, the only higher evaluations than 60 percent disabling 
under the pre-September 23, 2002 regulations would be under 
Diagnostic Codes for consideration are 5285 for vertebral 
fracture residuals and 5286 for ankylosis of the lumbar 
spine, which allow for 100 percent ratings.  As for other 
Diagnostic Codes under the "old" criteria, Diagnostic Code 
5285, residuals of fracture of a vertebra with cord 
involvement resulting in the veteran being bedridden or 
requiring long leg braces, warrants a 100 percent rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5285 (prior to August 27, 
2003).  Under Diagnostic Code 5286, a 100 percent rating 
would be warranted if there is complete bony fixation 
(ankylosis) of the spine and an unfavorable angle.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5286 (prior to August 27, 2003).  
Under the "new" general rating formula for diseases and 
injuries of the spine, a 100 percent evaluation is warranted 
for medical finding demonstrating unfavorable ankylosis of 
the entire spine.  38 C.F.R. § 4.71a (2004).  

Here, medical findings fail to show that the veteran's lumbar 
spine disorder is productive of any of these manifestations.  
While there is x-ray evidence of spondylolisthesis, probably 
disk pathology, and DDD, there are no findings of a fracture 
of a vertebra in the lumbar spine region, nor is there 
evidence of unfavorable ankylosis of the lumbar spine.  VA 
examination report dated in November 2000 noted back muscle 
spasms on examination, but no findings of a fractured 
vertebra in the lumbar spine region, or evidence of 
unfavorable ankylosis of the lumbar spine.  

VA neurological examination report dated in September 2004 
noted no muscle spasm on neurological examination, but 
reported that the veteran's trunk was in a straight, rigid 
position, which according to the veteran provided some pain 
relief.  MRI testing in October 2004 reported mild anterior 
displacement of L5 over S1 and central posterior disk 
herniation seen at L4-5.  Nevertheless, the examiner noted in 
the October 2004 addendum that there was no evidence of 
ankylosis of the lumbar spine.  

VA spine examination report dated in September 2004 noted 
limitation of motion of the lumbar spine along with 
complaints of pain.  However, there was no evidence of 
postural abnormalities, fixed deformity such as ankylosis, or 
other abnormality of the musculature of the back.  

Having determined that a rating in excess of 60 percent 
evaluation is not warranted for the veteran's lumbar spine 
disorder under the criteria in effect prior to September 23, 
2002, the Board now turns to the criteria in effect as of 
that date to ascertain whether a rating above 60 percent is 
warranted under revised Diagnostic Code 5293, effective 
September 23, 2002 to September 25, 2003.  

As noted above in the discussion of the pre-September 2002 
regulations, the 60 percent for orthopedic symptoms is higher 
than the maximum allowable for orthopedic symptoms other than 
that of unfavorable ankylosis or vertebral fracture.  Thus, a 
rating in excess of 60 percent disabling for orthopedic 
manifestations of veteran's lumbar spine disability is not 
warranted under the revised Diagnostic Code 5293 in effect 
between September 2002 and September 2003.  

The Board now turns to whether a rating in excess of 60 
percent is warranted for the lumbar spine disorder under the 
current General Formula for rating diseases and injuries of 
the spine.  Under the General Formula, ratings above 60 
percent are warranted only under the following circumstances:  
Unfavorable ankylosis of the entire spine warrants a 100 
percent disability rating.  68 Fed. Reg. 51,456 (2003) (now 
codified at 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004)).  
Clearly the evidence, specifically the most recent VA 
examination reports and November 2000 VA examination report, 
reflects that the veteran's thoracolumbar spine is not 
ankylosed.  Therefore, a rating in excess of 60 percent is 
not warranted based on the current General Formula.  

The Board now turns to whether a separate evaluation is 
warranted for numbness of the legs.  Under Diagnostic Code 
8520, pertaining to paralysis of the sciatic nerve, mild 
incomplete paralysis warrants a 10 percent disability rating, 
moderate incomplete paralysis warrants a 20 percent 
disability rating, moderately severe incomplete paralysis 
warrants a 40 percent disability rating, and severe 
incomplete paralysis with marked muscular atrophy warrants a 
60 percent disability rating.  An 80 percent disability 
rating is warranted for complete paralysis, where the foot 
dangles and drops, there is no active movement possible of 
the muscles below the knee, and flexion of the knee is 
weakened or (very rarely) lost.  See 38 C.F.R. § 4.121a, 
Diagnostic Code 8520 (2004).

The Board finds that while the veteran has complained of 
paresthesias and pain running down the legs, the medical 
record does not contain diagnoses of radiculopathy or 
impairment of the sciatic nerve.  Specifically, the most 
recent VA neurological evaluation dated in September 2004 
found no incoordination, no weakness, no sensory deficit, no 
muscle tenderness, and that the veteran could walk on 
tiptoes.  He was negative for Romberg's and there was no 
muscle spasm, except his trunk was in a straight, rigid 
position.  In short, there were no neurological findings or 
diagnosis on examination in the September 2004 VA 
neurological examination, or in the October 2004 addendum.  
Thus, as there is no diagnosis, the Board finds no basis to 
rate under the provisions of 38 C.F.R. Part 4, Diagnostic 
Code 8520 as analogous to impairment of the sciatic nerve.  

The Board notes that the revised criteria for intervertebral 
disc syndrome left unchanged the formula for rating the 
intervertebral disc syndrome based on incapacitating episodes 
and separate evaluations for orthopedic and neurological 
manifestations that had been part of the criteria of 
Diagnostic Code 5293 in effect in September 2002.  

In sum, upon review of the evidence and consideration of all 
applicable criteria, the Board concludes that the 
preponderance of the evidence does not support an evaluation 
of 60 percent prior to October 15, 1998 or a rating in excess 
of 60 percent from October 15, 1998.  See Gilbert, supra. 


ORDER

A rating in excess of 40 percent for lumbar disability prior 
to October 15, 1998 is denied.

A rating in excess of 60 percent for lumbar disability from 
October 15, 1998 is denied.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


